In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00056-CV


                      IN RE CURTIS JAMES MCGUIRE, RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                      April 20, 2021
                            MEMORANDUM OPINION
                        Before PIRTLE and PARKER and DOSS, JJ.


       Relator Curtis James McGuire, a Texas inmate proceeding pro se, filed a petition

for writ of mandamus without paying the required filing fee. By letter of March 26, 2021,

we directed McGuire to pay the filing fee or, in lieu thereof, to comply with Chapter 14 of

the Civil Practice and Remedies Code by filing 1) an affidavit of indigence, 2) an affidavit

relating to previous filings, and 3) a certified copy of his inmate trust account statement.

See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004 (West 2017). We advised

McGuire that this proceeding was subject to dismissal if he did not comply by April 5,

2021. To date, McGuire has not paid the filing fee, provided any of the required Chapter

14 documents, or had any further communication with this Court.
       The requirement to pay the filing fee or tender an affidavit of indigence, an affidavit

of previous filings, and a certified copy of an inmate trust account statement is mandatory,

and the lack thereof is grounds for dismissal of an original proceeding. In re Denson, No.

07-20-00191-CV, 2020 Tex. App. LEXIS 6966, at *1 (Tex. App.—Amarillo Aug. 27, 2020,

orig. proceeding) (per curiam) (mem. op.). Because McGuire has failed to pay the filing

fee or comply with all requirements of Chapter 14 of the Civil Practice and Remedies

Code within the time provided for compliance, we dismiss this original proceeding.


                                                         Per Curiam




                                              2